Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strange et al. (US PGPUB 2014/0361837).
           Refer to fig. 9 of Strange et al. An envelope tracking supply modulator circuit is shown that may be read on claim 1 as follows. An amplifier 504 may be read as the tracking amplifier claimed as it has an output terminals and a feedback input terminal that are both coupled to an output voltage node and an envelope signal input terminal. The converter 802 may be read as the multi level voltage converter claimed as it has a switched voltage terminal coupled to the output node and a control input configured to receive converter control signals. Multiplexer 902 may be read as the control signal multiplexer claimed as it supplies the converter with a control signal at its output and has first and second inputs (that may be read as the first and second converter signal input terminals claimed) that receive control signals corresponding to lower and higher envelope modulation bandwidths from the outputs of the linear 504 and switching 518 supply stages. The mode control 616 provides a control signal selector signal as claimed. The inductor of claim 16 may be read on inductor 622 of Strange et al.
s 2-15 & 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN J MOTTOLA/Primary Examiner, Art Unit 2843